  Case: 1:20-cv-00450-MRB-SKB Doc #: 1 Filed: 06/04/20 Page: 1 of 9 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 Bruno Salinas,                                   No.
                       Plaintiff,
                                                  COMPLAINT
 v.
 Habaneros Taco Shop LLC, an Ohio
 Limited Liability Company, and Esmeralda
 Garcia,
                       Defendants.



        Plaintiff, Bruno Salinas (“Plaintiff”), sues the Defendants, Habaneros Taco Shop LLC

and Esmeralda Garcia (“Defendants”) and alleges as follows:

                                PRELIMINARY STATEMENT

        1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees, costs, and

interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.; Ohio Revised

Code Ann. (“ORC”) § 4111.01; and ORC § 4113.15 for Defendants’ failure to pay Plaintiff all

earned minimum wages and all earned wages.

        2.     The FLSA was enacted “to protect all covered workers from substandard wages

and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S. 728, 739

(1981). Under the FLSA, employers must pay all non-exempt employees a minimum wage of

pay for all time spent working during their regular 40-hour workweeks. See 29 U.S.C. § 206(a).

Under the FLSA, employers must pay all non-exempt employees one and one-half their regular

rate of pay for all hours worked in excess of 40 hours in a workweek. See 29 U.S.C § 207.

        3.     ORC § 4111.01 establishes the law regarding minimum wage within the State of

Ohio.


                                               -1-
  Case: 1:20-cv-00450-MRB-SKB Doc #: 1 Filed: 06/04/20 Page: 2 of 9 PAGEID #: 2




        4.       ORC § 4113.15 establishes the law regarding the payment of wages within the

State of Ohio.

                                  JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of the United

States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. § 1367 because the

state law claims asserted herein are so related to claims in this action over which this Court has

subject matter jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.

        6.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because acts

giving rise to the claims of Plaintiff occurred within the Southern District of Ohio, and

Defendants regularly conduct business in and have engaged in the wrongful conduct alleged

herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                              PARTIES

        7.       At all material times, Plaintiff is an individual residing in Hamilton County, Ohio,

and is a former employee of Defendants.

        8.       At all material times, Defendant Habaneros Taco Shop LLC is a corporation

licensed to transact business in the State of Ohio. At all material times, Defendant Habaneros

Taco Shop LLC does business, has offices, and/or maintains agents for the transaction of its

customary business in Hamilton County, Ohio.

        9.       At all material times, Defendant Habaneros Taco Shop LLC does business as

“Habaneros Taco Shop,” a restaurant in the greater Cincinnati area.




                                                   -2-
  Case: 1:20-cv-00450-MRB-SKB Doc #: 1 Filed: 06/04/20 Page: 3 of 9 PAGEID #: 3




       10.     At all relevant times, Defendant Habaneros Taco Shop LLC was an employer

under the FLSA. The FLSA defines “employer” as any person who acts directly or indirectly in

the interest of an employer in relation to an employee. At all relevant times, Defendant

Habaneros Taco Shop LLC had the authority to hire and fire employees, supervised and

controlled work schedules or the conditions of employment, determined the rate and method of

payment, and maintained employment records in connection with Plaintiff’s employment with

Defendants. As a person who acted in the interest Habaneros Taco Shop LLC in relation to the

company’s employees, Defendant Coolest Habaneros Taco Shop LLC is subject to liability

under the FLSA.

       11.     Defendant Esmeralda Garcia is an owner of Habaneros Taco Shop LLC and was

at all relevant times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).

       12.     Under the FLSA, Defendant Esmeralda Garcia is an employer. The FLSA defines

“employer” as any person who acts directly or indirectly in the interest of an employer in relation

to an employee. Defendant Elliot Werner is an owner of Habaneros Taco Shop LLC. At all

relevant times, Esmeralda Garcia had the authority to hire and fire employees, supervised and

controlled work schedules or the conditions of employment, determined the rate and method of

payment, and maintained employment records in connection with Plaintiff’s employment with

Defendants. As a person who acted in the interest of Defendants in relation to the company’s

employees, Esmeralda Garcia is subject to individual liability under the FLSA.

       13.     At all material times, Defendants Habaneros Taco Shop LLC and Esmeralda

Garcia are Plaintiff’s “employer” as defined by Ohio Revised Code § 4111, et seq.

       14.     At all material times, Defendants Habaneros Taco Shop LLC and Esmeralda

Garcia are Plaintiff’s “employer” as defined by Ohio Revised Code § 4113, et seq.




                                               -3-
  Case: 1:20-cv-00450-MRB-SKB Doc #: 1 Filed: 06/04/20 Page: 4 of 9 PAGEID #: 4




       15.     Defendants individually and/or through an enterprise or agent, directed and

exercised control over Plaintiff’s work and wages at all relevant times.

       16.     Plaintiff, in his work for Defendants, was employed by an enterprise engaged in

commerce that had annual gross sales of at least $500,000.

       17.     At all relevant times, Plaintiff, in his work for Defendants, was engaged in

commerce or the production of goods for commerce.

       18.     At all relevant times, Plaintiff, in his work for Defendants, was engaged in

interstate commerce.

       19.     Plaintiff, in his work for Defendants, regularly handled goods produced or

transported in interstate commerce.

                                  NATURE OF THE CLAIM

       20.     Defendant owns and/or operates as Habaneros Taco Shop, an enterprise located in

Hamilton County, Ohio.

       21.     Plaintiff was hired by Defendants and worked for Defendants as a server from

approximately March 2020 through April 2020.

       22.     At all relevant times, Plaintiff’s job duties included, but were not limited to,

customer service, serving tables, cleaning, and other similar duties.

       23.     Defendants, in their sole discretion, agreed to pay Plaintiff minimum wage for all

hours he worked.

       24.     Plaintiff worked for approximately two weeks for Defendants.

       25.     During the final workweek of Plaintiff’s employment with Defendants, he worked

approximately 40 hours.




                                                -4-
  Case: 1:20-cv-00450-MRB-SKB Doc #: 1 Filed: 06/04/20 Page: 5 of 9 PAGEID #: 5




        26.   Defendants paid Plaintiff no wages whatsoever for the final week of his

employment.

        27.   As a result of not having paid any wage whatsoever to Plaintiff for the final week

of his employment with Defendants, Defendants failed to pay the applicable minimum wage to

Plaintiff.

        28.   As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated 29 U.S.C. § 206(a).

        29.   As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated ORC § 4111.

        30.   As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated ORC § 4113.

        31.   Defendants have and continue to violate the FLSA by not paying Plaintiff the full

applicable minimum wage for all hours worked during his regular workweeks.

        32.   Defendants have and continue to violate ORC § 4111 by not paying Plaintiff the

full applicable minimum wage for all hours worked during his regular workweeks.

        33.   Defendants have and continue to violate the ORC § 4113 by not paying Plaintiff

any wage whatsoever for all hours worked during his regular workweeks.

        34.   Plaintiff is a covered employee within the meaning of the FLSA.

        35.   Plaintiff is a covered employee within the meaning of ORC § 4111.

        36.   Plaintiff is a covered employee within the meaning of ORC § 4113.

        37.   Plaintiff was a non-exempt employee.

        38.   Defendants refused and/or failed to properly disclose to or apprise Plaintiff of his

rights under the FLSA.




                                               -5-
  Case: 1:20-cv-00450-MRB-SKB Doc #: 1 Filed: 06/04/20 Page: 6 of 9 PAGEID #: 6




          39.   Defendants individually and/or through an enterprise or agent, directed and

exercised control over Plaintiff’s work and wages at all relevant times.

          40.   Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, an additional amount equal amount as liquidated

damages, interest, and reasonable attorney’s fees and costs of this action under 29 U.S.C. §

216(b).

          41.   Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, an additional amount equal to twice the unpaid

wages as liquidated damages, interest, and reasonable attorney’s fees and costs of this action

under §34(a) of Article II of the Ohio Constitution.

          42.   Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, liquidated damages, interest, and attorneys’ fees

under ORC § 4113.

                       COUNT ONE: FAIR LABOR STANDARDS ACT
                          FAILURE TO PAY MINIMUM WAGE

          43.   Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

          44.   Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

any of the hours that Plaintiff worked for them during the final workweek of his employment.

          45.   Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).

          46.   Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with interest, reasonable attorney’s fees, and costs.


                                                 -6-
  Case: 1:20-cv-00450-MRB-SKB Doc #: 1 Filed: 06/04/20 Page: 7 of 9 PAGEID #: 7




       WHEREFORE, Plaintiff, Bruno Salinas, individually, respectfully request that the Court

grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid minimum

wages, plus an additional equal amount as liquidated damages, prejudgment and post-judgment

interest, reasonable attorneys’ fees, costs, and disbursements of this action, and any additional

relief this Court deems just and proper.

                      COUNT TWO: OHIO REVISED CODE § 4111.01
                         FAILURE TO PAY MINIMUM WAGE

       47.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       48.     Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

any of the hours that Plaintiff worked for them during the final workweek of his employment.

       49.     Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

minimum wage rate violates ORC § 4111.01.

       50.     Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional amount as liquidated damages,

together with interest, reasonable attorney’s fees, and costs.

       WHEREFORE, Plaintiff, Bruno Salinas, individually, respectfully requests that the

Court grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid

minimum wages, plus an additional amount equal to twice the unpaid minimum wages,

prejudgment and post-judgment interest, reasonable attorneys’ fees, costs, and disbursements of

this action, and any additional relief this Court deems just and proper.




                                                 -7-
  Case: 1:20-cv-00450-MRB-SKB Doc #: 1 Filed: 06/04/20 Page: 8 of 9 PAGEID #: 8




                        COUNT THREE: OHIO REVISED CODE § 4113
                            FAILURE TO PAY WAGES OWED

          51.    Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

          52.    Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

any of the hours that Plaintiff worked for them during the final workweek of his employment.

          53.    Defendants’ practice of willfully failing to pay Plaintiffs wages for labor

performed violates ORC § 4113.

          54.    Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional amount equal to twice the

underpaid wages as liquidated damages, together with interest, costs, and reasonable attorney

fees.

          WHEREFORE, Plaintiff, Bruno Salinas, individually, respectfully requests that the

Court grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid

wages, liquidated damages, prejudgment and post-judgment interest, reasonable attorneys’ fees,

costs, and disbursements of this action, and any additional relief this Court deems just and

proper.

          RESPECTFULLY SUBMITTED this 3rd day of June, 2020.

                                                BENDAU & BENDAU PLLC

                                                By: /s/ Clifford P. Bendau, II
                                                Clifford P. Bendau, II (OH No. 0089601)
                                                Christopher J. Bendau
                                                BENDAU & BENDAU PLLC
                                                P.O. Box 97066
                                                Phoenix, Arizona 85060
                                                Telephone AZ: (480) 382-5176
                                                Email: cliffordbendau@bendaulaw.com
                                                        chris@bendaulaw.com



                                                  -8-
Case: 1:20-cv-00450-MRB-SKB Doc #: 1 Filed: 06/04/20 Page: 9 of 9 PAGEID #: 9




                                   THE LAW OFFICES OF SIMON & SIMON
                                   By: /s/ James L. Simon
                                   James L. Simon (OH No. 0089483)
                                   6000 Freedom Square Dr.
                                   Independence, OH 44131
                                   Telephone: (216) 525-8890
                                   Facsimile: (216) 642-5814
                                   Email: jameslsimonlaw@yahoo.com




                                     -9-
